DETAILED ACTION
This Final Office Action is in response to the amendment filed on 09/14/2022.  Claims 1-14 are acknowledged as pending, with claims 1, 4, 13, and 14 being currently amended.  
	
Claim Objections
Claims 1, 4, and 13 are objected to because of the following informalities: 
In Claim 1 Line 9, the limitation “construction, and,” should be” construction and,”
In Claim 4 Line 2, the limitation “the plurality of adjustment apertures comprises” should be “the plurality of consecutive pin positions are”
In Claim 13 Line 1, the limitation “A method of using of a support” should be “A method of using a support”
In Claim 13 Lines 4 and 5, the limitation “inserting a first connection pin into and through a pin hole of the support attachment configured with a size and shape for insertion of the first pin therethrough and into and through a corresponding attachment hole on the weight rack” should be “inserting a first connection pin into and through a pin hole of the support attachment, the pin hole configured with a size and shape for insertion of the first pin therethrough, and into and through a corresponding attachment hole on the weight rack”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the at least one adjustment aperture" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the limitation “the at least one adjustment aperture” to “the plurality of adjustment apertures”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deola (US Patent No. 4,856,773; EFD: 11/14/1988).

    PNG
    media_image1.png
    486
    567
    media_image1.png
    Greyscale

Regarding claim 1, Deola discloses a support attachment apparatus (Multi-purpose inclinable sit-up device; Figure 16) for attachment to a weight rack (Vertical frame member 28; Figure 16; i.e., the vertical frame member 28 is a part of the weight rack of Figure 1), comprising a main body (Combination Device 254 and Angle member 350,352; Figure 16) including an attachment portion (Support plates 342 and angle member 350,352 which are considered an attachment portion which connect to vertical posts 28,328 ; Figure 16) comprising a pin hole (Hole 354; Figure 16) configured with a size and shape for insertion of a first connection pin (Pin 348 at hole 354; Figure 16) therethrough and a plurality of adjustment apertures (Apertures 346; Figure 16) corresponding to a plurality of consecutive pin positions (Arcuate pin positions of apertures 346; Figure 16; i.e., the pin is aligned consecutively along the length of the apertures of plates 342) and configured with a size and shape for insertion of a second connection pin (Second pin 348 at plates 342; Figure 16; i.e., both pins have the same shape and size) therethrough, wherein the first connection pin and the second connection pin are of the same construction (i.e., i.e., both pins have the same shape and size) and, a support portion (Device 248; Figure 16) comprising a support pad (Seat cushion 344; Figure 16) configured with a size for support of a user thereon (i.e., the seat cushion 344 is a cushion sized to fit a user thereon)

Regarding claim 2, Deola discloses the at least one adjustment aperture is located above or below the pin hole on the attachment portion (i.e., the plurality of adjustment holes are below the pin hole 354 as seen in Figure 16).  

Regarding claim 3, Deola discloses the main body is split at a rear of the attachment portion (i.e., the main body/combination device 254 is split to form two plates 342 at the rear of the attachment member/ angled member 350)

	Regarding claim 4, Deola discloses the plurality of adjustment apertures comprises a plurality of partially overlapping pin positions in a semi-circular or arcing arrangement (i.e., the plurality of adjustment apertures 346 are formed as a semi-circular arcing arrangement).

Regarding claim 5, Deola discloses wherein the support pad is rectangular (i.e., the support pad/seat cushion 344 is a rectangular support pad as seen in Figure 16).

Regarding claim 6, Deola discloses the support pad is of unitary construction (i.e., the support pad/seat cushion 344 is a singular unitary rectangular support pad as seen in Figure 16).  

Regarding claim 7, Deola discloses a portion (i.e., the lower portion of the angled member 350) of the main body 254,350 is at least partially angled with respect to another portion (Through pipe 328; Figure 16) of the main body (i.e., the lower part of the angled frame is angled to the through pipe 328)

Regarding claim 8, Deola discloses the main body 254,350 is straight (i.e., the through pipe 328 is straight, the plates 342 are straight, and the angle member 250 is straight).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Deola (US Patent No. 4,856,773; EFD: 11/14/1988), as applied to claim 1 above, in view of Jones (US Patent Publication No. 2019/0275363; EFD: 03/06/2019).

Regarding claim 9, Deola discloses the attachment portion (Angled member 350; Figure 16).
Deola does not disclose the attachment portion is provided with at least one protective cover on a side facing the weight rack.
Jones teaches an analogous attachment exercise device comprising an attachment portion (Plates 57; Figure 7) is provided with at least one protective cover (Confronting surfaces 73; Figure 7; i.e., the surfaces 73 are protective surfaces that contact the side surfaces of a frame and protect the device) on a side facing the weight rack (i.e., the surfaces 73 are on both plates 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner sides of the attachment portion of Deola to have the protective covers of Jones to have surfaces that contact the main frame and protect the side plates of the device during attachment to the rack.

Allowable Subject Matter
Claims 13 and 14 are allowed.
Claims 10, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record Deola (US Patent No. 4,856,773; EFD: 11/14/1988), Jones (US Patent Publication No. 2019/0275363), Sorin (US Patent No. 10,850,153; EFD: 03/03/2020), and Hummer (US Patent Publication No. 2007/0049472; EFD: 11/02/2006) fail to teach or render obvious claims 10 and 13.

Regarding claim 10, Deola discloses the main body 254,350 includes two split sides (Plates 342; Figure 16) sized a distance apart (i.e., the plates are sized a certain length apart from each other) but does not teach two split sides sized a distance apart to accommodate the weight rack therebetween.

Regarding claim 13, Deola discloses a method of using a support attachment (Multi-purpose inclinable sit-up device; Figure 16) with a weight rack (Vertical frame member 28; Figure 16; i.e., the vertical frame member 28 is a part of the weight rack of Figure 1), comprising: inserting a first connection pin (Pin 348 at hole 354; Figure 16) into and through a pin hole (Hole 354; Figure 16) of the support attachment configured with a size and shape for insertion of the first pin therethrough and into and through a corresponding attachment hole on the weight rack (i.e., Pin 348 is inserted into hole 354 to attach the device to the holes 356 of the vertical member 28); wherein the plurality of adjustment apertures are configured with a size and shape for insertion of a second connection pin (Second pin 348 at plates 342; Figure 16; i.e., both pins have the same shape and size to be inserted within each of the holes within the device) therethrough, wherein the first connection pin and the second connection pin are of the same construction (i.e., both pins have the same shape and size); wherein the support pad is configured with a size for support of a user thereon (i.e., the seat cushion 344 is a cushion sized to fit a user thereon) but does not teach rotating the support attachment to a desired orientation such that a pin position of one of a plurality of adjustment apertures corresponds to the desired orientation and is aligned with a second corresponding attachment hole on the weight rack, inserting the second connection pin through a second corresponding attachment hole on the weight rack to reversibly secure a support pad of the support attachment in a desired orientation to the weight rack.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784